Roberts, J.
—The indictment in this case is founded. on art. 250 of the Penal Code, which makes it an offense for any person to offer a bribe to any executive, legislative, or judicial officer, “with intent to influence his act, vote, opinion, decision, or judgment, on any matter, question, cause, or proceeding which may be then pending, or may thereafter by law be brought before such officer in his official capacity.”
Besides others, the substantial exception was taken to the indictment, that “the defendant is not legally charged with any crime in said indictment.” This is, in substance, the same as one of the exceptions which the Code permits to be takerf to an indictment, to wit: art. 487, “1. That it does not appear from the face of the same that any offense against the law was committed by the defendant.”
The indictment states, that defendant offered to bribe *205the district attorney, with intent to influence his act, “ as an officer,” in and concerning “a certain cause or criminal charge and proceeding then and in the District Court of said Bexar county pending, it being case Mo.-, wherein the said A. J. Collins is charged with,” &e.
The omission to state the cause or charge and proceed■ing, or to give some definite description of it, renders the indictment -defective not only in form, but also in substance; because it does not appear to be a matter pending in court, upon which the district attorney was required or authorized by law to act in his official capacity. The oiler to bribe the officer, the intent to influence his official act thereby, in relation to a cause pending in court, may or may not come within the denunciation of the provision of the Penal Code above quoted. If it relate to a cause upon which the district attorney is required or authorized to act officially, it does; otherwise it does not. There should, therefore, be some averment or description which would show it to be such a cause.
The court should have sustained this exception, and for the error in not doing so, the judgment must be reversed and the cause
Remanded.